EXHIBIT 10.3

AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT


This AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT (this "Amendment") is
entered into as of September 22, 2014 by and between Higher One, Inc. ("Higher
One") and Customers Bank ("Bank").


WHEREAS, Higher One and Bank are parties to that certain Deposit Processing
Services Agreement dated as of July 11, 2013 (the "Agreement"); and


WHEREAS, the Parties mutually desire to amend the Agreement as described herein;
and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.            Unless otherwise defined in this Amendment, all capitalized terms
used herein shall have the definitions indicated in the Agreement.


2.            Section 2.1 of the Agreement shall be amended and restated as
follows:


2.1 General Intent.  It is the intent of the Parties to offer Bank financial
products to potential customers, including but not limited to students,
student's parents, faculty, and staff.  As set forth herein, Higher One, on
behalf of Bank, will provide processing and other administrative services
including, but not limited to, customer services, with respect to those
Depositor Accounts, and Bank will establish and maintain the Depositor Accounts
opened by such customers.


3.            Subsection 2(e) of the Agreement shall be amended and restated as
follows:


(e) Availability of Cards.  Bank shall (i) permit the Depositor Accounts to be
linked to Cards issued by a third party financial institution available to
Depositors serviced by Higher One allowing Depositors to execute Card
transactions based on funds available in the Depositor Accounts in compliance
with applicable Network Rules and (ii) permit the Card transactions made by
Depositors based on funds available in the Depositor Accounts and applicable
Network Rules.  Higher One may not offer pre-paid or similar cards of or issued
by Bank without prior consent of Bank.
4.            A new subsection (h) shall be added to Section 2.3 of the
Agreement and shall state the following:


(h) Payment Card Industry Data Security Standards.  Bank shall at all times
comply with the Payment Card Industry Data Security Standards, as they may be
amended or revised, during the Term of this Agreement.


5.            Section 2.10 of the Agreement shall be amended and restated as
follows:


2.10 Other Agreements Not Precluded.  This Agreement shall not preclude Higher
One from entering into similar agreements to provide deposit processing services
to other banks or financial institutions, nor shall it preclude Bank from
providing  products or services to providers of other depositor programs
generally through Bank's own marketing efforts or though the marketing efforts
of other third parties.  Additionally, Bank shall also be allowed to solicit
Higher One's customers for traditional banking products and programs that do not
compete with Higher One Services and Products, at the Bank's discretion, from
time to time and to the extent such solicitations (a) do not breach the
provisions of the contracts Higher One enters into with any of its University
clients and (b) is in compliance with Applicable Law.
The Parties agree that, upon any necessary policy updates by Higher One, Bank
shall be allowed to market its BankMobile deposit program to either (a) a
Depositor or non-depositor who meets the following criteria: (i) has self
reported to Higher One that he or she is a student and will be graduating within
the following four months or (ii) has reported to Higher One that he or she has
already graduated and is no longer enrolled at a University that is a client of
Higher One or (b) a non-depositor who has opted to receive marketing
solicitations from Higher One or its partners.
The Parties agree that all marketing materials related to the Bank Mobile
program will be generated by BankMobile and that will be used to solicit
deposits, loans, or other financial products/services to any (i) Depositor or
(ii) non-depositor who meets the criteria set forth in the preceding paragraph
will be reviewed and approved by both Parties prior to use.  This review will
not take longer than 3 business days and approval can only be withheld if the
marketing material violates an aspect of law, regulation, or agreement between
Higher One and a client Institution.   The Parties agree that any and all
technology development scope, work and appropriate pricing will be approved by
both Parties.  At the written request of Bank, Higher One will provide Bank a
data file with the appropriate information as to be agreed upon by both parties
at the time of the request.
To the extent that any such solicitation materials breach any provision of the
agreements that Higher One enters into with any University, Bank will cease
using such solicitations upon notice from Higher One.
6.            Section 3.2 of the Agreement shall be amended and restated as
follows:


3.2 Higher One Compensation.  As consideration for the processing services and
other services Higher One is providing under this Agreement, Bank shall pay to
Higher One the fee as set forth on Schedule 3.2.  In addition, Higher One will
have the right to retain all fees generated by or from the Depositor Accounts,
including, but not limited to, Fees, interchange and all other miscellaneous
revenues.  Higher One shall also retain all fees, charges, and interchange
generated by its ATMs and from its payment processing services.  For the
avoidance of doubt, the foregoing shall not apply to customers solicited by Bank
under its BankMobile program.  The Parties agree that as consideration for
Higher One's consent for Bank to solicit Depositors pursuant to Section 2.10
above, Bank shall pay Higher One the sum of: (a) a onetime payment of $20 for
each Depositor who opens a BankMobile checking account (each, a "Higher One
BankMobile Customer") and maintains such active BankMobile checking account for
a period of no less than six months following the opening of such account; (b) a
onetime payment equal to 25 basis points of the total amount of any loan
(excluding lines of credit) originated at Bank or one of its affiliates by a
Higher One BankMobile Customer within 18 months of the opening date of the
BankMobile account; (c) a onetime payment equal to 12.5 basis points of the
total amount of any line of credit at bank originated by a Higher One BankMobile
Customer within 18 months of the opening date of the BankMobile account; (d) an
equal split between the Parties of all net profit generated from any credit card
offered by Bank, one of its affiliates or a third party vendor engaged by Bank
or one of its affiliates, which a Higher One BankMobile Customer opens within 18
months of the opening date of the BankMobile account; and (e) an equal split
between the Parties of all net profit generated from any insurance offering
offered by Bank or a third party vendor engaged by Bank or one of its
affiliates, which a Higher One BankMobile Customer obtains within 18 months of
the opening date of the BankMobile account.  Within ten (10) days after the end
of each month, Bank shall provide Higher One with a monthly report on the
compensation payable to Higher One in connection with the BankMobile program and
Higher One shall have the right at its own expense, to conduct periodic audits
of Bank in connection with the compensation owed to it by Bank in connection
with the BankMobile Program. Bank shall pay Higher One the amounts owed to
Higher One in connection with Bank Mobile program on a quarterly basis on a date
that is no later than twenty (20) days after the end of each calendar quarter. 
Both parties agree to review in good faith the BankMobile compensation
arrangement set forth in this section one year after the date of this Amendment.
7.            Section 7.1 of the original Agreement shall be amended and
restated as follows:


7.1 Term. The initial term of this Agreement shall be five (5) years from the
Effective Date, and shall renew automatically for additional five (5) year terms
unless either Party gives written notice of non-renewal 365 days prior to the
expiration of the then-current term; provided, however that this Agreement may
be terminated prior to the end of the initial term or any such renewal term as
set forth in Section 7.2 ("Term").


8.            Subsection 7.2(b) shall be amended and restated as follows:


(b) by either Party, without cause, upon 365 days' prior written notice,
specifying a termination date;


9.            Subsection 7.2(e) shall be deleted and restated as follows:


(e) This subsection has been purposefully left blank.


10.            Subsection 7.2(f) shall be amended and restated as follows:


(f) by Higher One, immediately upon written notice should Bank or its affiliate
become subject to caps on interchange transaction fees because Bank or its
affiliate has more than $10 billion in consolidated net assets resulting in Bank
no longer qualifying for the small issuer exemption pursuant to the applicable
rules of the Durbin Amendment of Dodd–Frank Wall Street Reform and Consumer
Protection Act 12 C.F.R 235, unless Bank agrees in writing to keep Higher One
whole during the remainder of the Term by paying to Higher One the difference
that Higher One would receive if Bank or its affiliate had not become subject to
such caps on interchange transaction fees, exclusive of balances kept or
serviced by Higher One for BankMobile.


11.            Bank's contact information as set forth in Section 12.10 shall be
amended and restated as follows:


Customers Bank
1015 Penn Avenue, Suite 103
Wyomissing, PA 19610
Attn: Glenn Yeager
Email: gyeager@Customersbank.com
Fax: 610-374-5160


12.            This Amendment may not be amended, waived or modified in any
manner without the prior written consent of each party hereto.


13.            Except as specifically amended and modified hereby, all of the
terms and conditions of the Agreement shall remain unchanged and in full force
and effect.  Higher One and Bank each reserve any and all of their respective
rights under the Agreement, as amended and modified hereby.


14.            This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
rules.


15.            This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




CUSTOMERS BANK




By: /s/ Warren Taylor
Its: Warren Taylor, EVP




HIGHER ONE, INC.




By: /s/ Casey McGuane
Its: Casey McGuane, COO





